 

VapAria Corporation 8-K [oiciv-8k_081914.htm] 

 

Exhibit 10.7

 

VAPARIA CORPORATION

2014 EQUITY COMPENSATION PLAN

 

1.            Purpose.

 

                1.1       Purpose. The purpose of the VapAria Corporation 2014
Equity Compensation Plan is to enable the Company to offer to its employees,
officers, directors and consultants whose past, present and/or potential
contributions to the Company and its Subsidiaries have been, are or will be
important to the success of the Company, an opportunity to acquire a proprietary
interest in the Company. The types of long-term incentive Awards that may be
provided under the Plan will enable the Company to respond to changes in
compensation practices, tax laws, accounting regulations and the size and
diversity of its businesses.

 

2.            Definitions.

 

                2.1       Definitions. For purposes of the Plan, the following
terms shall be defined as set forth below:

 

                              (a)        “Agreement” means the agreement between
the Company and the Holder setting forth the terms and conditions of an Award
under the Plan. Agreements shall be in the form(s) attached hereto.

 

                              (b)        “Award” means Stock Options, Restricted
Stock and/or other Stock Based Awards awarded under the Plan.

 

                              (c)        “Board” means the Board of Directors of
the Company.

 

                              (d)        “Code” means the Internal Revenue Code
of 1986, as amended from time to time.

 

                              (e)        “Committee” means the Compensation
Committee of the Board or any other committee of the Board that the Board may
designate to administer the Plan or any portion thereof. If no Committee is so
designated, then all references in this Plan to “Committee” shall mean the
Board.

 

                              (f)        “Common Stock” means the common stock
of the Company, $0.0001 par value per share.

 

                              (g)        “Company” means VapAria Corporation, a
corporation organized under the laws of the State of Delaware and formerly known
as OICco Acquisition IV, Inc.

 

                              (h)        “Disability” means physical or mental
impairment as determined under procedures established by the Committee for
purposes of the Plan.

 

                              (i)        “Effective Date” means the date set
forth in Section 12.1, below.

 

                              (j)        “Fair Market Value”, unless otherwise
required by any applicable provision of the Code or any regulations issued
thereunder, means, as of any given date: (i) if the Common Stock is listed on a
national securities exchange, the closing price of the Common Stock in the
principal trading market for the Common Stock on such date, as reported by the
exchange or on the last preceding trading date if such security was not traded
on such date; (ii) if the Common Stock is not listed on a national securities
exchange, but is traded in the over-the-counter market, the closing bid price
for the Common Stock on such date, as reported by the OTC Bulletin Board or the
OTC Markets Inc. or similar publisher of such quotations; and (iii) if the fair
market value of the Common Stock cannot be determined pursuant to clause (i) or
(ii) above, such price as the Committee shall determine, in good faith.

 

1

 

                              (k)        “Holder” means a person who has
received an Award under the Plan.

 

                              (l)        “Incentive Stock Option” means any
Stock Option intended to be and designated as an “incentive stock option” within
the meaning of Section 422 of the Code.

 

                              (m)        “Nonqualified Stock Option” means any
Stock Option that is not an Incentive Stock Option.

 

                              (n)        “Normal Retirement” means retirement
from active employment with the Company or any Subsidiary, other than for Cause
or due to death or disability, of a Holder who; (i) has reached the age of 65;
(ii) has reached the age of 62 and has completed five years of service with the
Company; or (iii) has reached the age of 60 and has completed 10 years of
service with the Company.

 

                              (o)        “Other Stock-Based Award” means an
Award under Section 9, below, that is valued in whole or in part by reference
to, or is otherwise based upon, Common Stock.

 

                              (p)        “Parent” means any present or future
“parent corporation” of the Company, as such term is defined in Section 424(e)
of the Code.

 

                              (q)        “Plan” means the VapAria Corporation
2014 Equity Compensation Plan, as hereinafter amended from time to time.

 

                              (r)        “Repurchase Value” shall mean the Fair
Market Value in the event the Award to be repurchased under Section 10.2 is
comprised of shares of Common Stock and the difference between Fair Market Value
and the Exercise Price if lower than Fair Market Value in the event the Award is
a Stock Option or Stock Appreciation Right; in each case, multiplied by the
number of shares subject to the Award.

 

                              (s)        “Restricted Stock” means Common Stock,
received under an Award made pursuant to Section 8, below that is subject to
restrictions under said Section 8.

 

                              (t)        “SAR Value” means the excess of the
Fair Market Value on the exercise date over the exercise price that the
participant would have otherwise had to pay to exercise the related Stock
Option, multiplied by the number of shares for which the Stock Appreciation
Right is exercised.

 

                              (u)        “Stock Appreciation Right” means the
right to receive from the Company, on surrender of all or part of the related
Stock Option, without a cash payment to the Company, a number of shares of
Common Stock equal to the SAR Value divided by the Fair Market Value on the
exercise date.

 

                              (v)        “Stock Option” or “Option” means any
option to purchase shares of Common Stock that is granted pursuant to the Plan.

 

                              (w)        “Subsidiary” means any present or
future “subsidiary corporation” of the Company, as such term is defined in
Section 424(f) of the Code.

 

2

 

3.            Administration.

 

                3.1       Committee Membership. The Plan shall be administered
by the Committee, the Board or a committee designated by the Board. Committee
members shall serve for such term as the Board may in each case determine, and
shall be subject to removal at any time by the Board. The Committee members, to
the extent deemed to be appropriate by the Board, shall be “non-employee
directors” as defined in Rule 16b-3 promulgated under the Securities Exchange
Act of 1934, as amended (“Exchange Act”), and “outside directors” within the
meaning of Section 162(m) of the Code. The Committee shall conduct itself in
conformance with the provisions of the Compensation Committee Charter.

 

                3.2       Powers of Committee. The Committee shall have the
authority and responsibility to recommend to the Board for approval, Awards for
Board members, executive officers, non-executive employees and consultants of
the Company, pursuant to the terms of the Plan: (i) Stock Options, (ii) Stock
Appreciation Rights, (iii) Restricted Stock, and/or (iv) Other Stock-Based
Awards. For purposes of illustration and not of limitation, the Committee shall
have the authority, subject to the express provisions of this Plan:

 

                              (a)        to select the officers, employees,
directors and consultants of the Company or any Subsidiary to whom Stock
Options, Stock Appreciation Rights, Restricted Stock, and/or Other Stock-Based
Awards may from time to time be awarded hereunder.

 

                              (b)        to determine the terms and conditions,
not inconsistent with the terms of the Plan or requisite Board approval, of any
Award granted hereunder including, but not limited to, number of shares, share
exercise price or types of consideration paid upon exercise of Stock Options and
the purchase price of Common Stock awarded under the Plan including, without
limitation, by a Holder’s conversion of deferred salary or other indebtedness of
the Company to the Holder, such as other securities of the Company or other
property, any restrictions or limitations, and any vesting, exchange, surrender,
cancellation, acceleration, termination, exercise or forfeiture provisions, as
the Committee shall determine;

 

                              (c)        to determine any specified performance
goals or such other factors or criteria which need to be attained for the
vesting of an Award granted hereunder;

 

                              (d)        to determine the terms and conditions
under which Awards granted hereunder are to operate on a tandem basis and/or in
conjunction with or apart from other equity awarded under this Plan and cash
Awards made by the Company or any Subsidiary outside of this Plan; and

 

                              (e)        to determine the extent and
circumstances under which Common Stock and other amounts payable with respect to
an Award hereunder shall be deferred that may be either automatic or at the
election of the Holder; and

 

3.3       Interpretation of Plan.

 

             3.1       Committee Authority. Subject to Section 11, below, the
Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan, and to determine the form and
substance of all Agreements relating thereto, and to otherwise supervise the
administration of the Plan. Subject to Section 11, below, all decisions made by
the Committee pursuant to the provisions of the Plan shall be made in the
Committee’s sole discretion, subject to Board authorization if indicated, and
shall be final and binding upon all persons, including the Company, its
Subsidiaries and Holders.

 

3

 

                3.2       Incentive Stock Options. Anything in the Plan to the
contrary notwithstanding, no term or provision of the Plan relating to Incentive
Stock Options including, but not limited, to Stock Appreciation rights granted
in conjunction with an Incentive Stock Option, or any Agreement providing for
Incentive Stock Options shall be interpreted, amended or altered, nor shall any
discretion or authority granted under the Plan be so exercised, so as to
disqualify the Plan under Section 422 of the Code, or, without the consent of
the Holder(s) affected, to disqualify any Incentive Stock Option under such
Section 422.

 

4.            Stock Subject to Plan.

 

                4.1       Number of Shares. The total number of shares of Common
Stock reserved and available for issuance under the Plan shall be ten million
(10,000,000) shares. Shares of Common Stock under the Plan may consist, in whole
or in part, of authorized and unissued shares or treasury shares. The number of
shares of Common Stock available for issuance under the Plan shall automatically
increase on the first trading day of January each calendar year during the term
of the Plan, beginning with calendar year 2015, by an amount equal to one
percent (1%) of the total number of shares of Common Stock outstanding on the
last trading day in December of the immediately preceding calendar year, but in
no event shall any such annual increase exceed one hundred thousand (100,000)
shares of Common Stock. If any share of Common Stock that have been granted
pursuant to a Stock Option ceases to be subject to a Stock Option, or if any
shares of Common Stock that are subject to any Stock Appreciation Right,
Restricted Stock, Deferred Stock Award, or Other Stock-Based Award granted
hereunder are forfeited or any such Award otherwise terminates without a payment
being made to the Holder in the form of Common Stock, such shares shall again be
available for distribution in connection with future grants and Awards under the
Plan.

 

                4.2       Adjustment Upon Changes in Capitalization, Etc. In the
event of any dividend, other than a cash dividend, payable on shares of Common
Stock, stock split, reverse stock split, combination or exchange of shares, or
other similar event not addressed in Section 4.3 below occurring after the grant
of an Award, which results in a change in the shares of Common Stock of the
Company as a whole, (i) the number of shares issuable in connection with any
such Award and the purchase price thereof, if any, shall be proportionately
adjusted to reflect the occurrence of any such event, and (ii) the Committee
shall determine whether such change requires an adjustment in the aggregate
number of shares reserved for issuance under the Plan or to retain the number of
shares reserved and available under the Plan, in their sole discretion. Any
adjustment required by this Section 4.2 shall be made by the Committee, in good
faith, subject to Board authorization if indicated, whose determination will be
final, binding and conclusive.

 

                4.3       Certain Mergers and Similar Transactions. In the event
of (a) a dissolution or liquidation of the Company, (b) a merger or
consolidation in which the Company is not the surviving corporation, other than
a merger or consolidation with a wholly-owned subsidiary, a reincorporation of
the Company in a different jurisdiction, or other transaction in which there is
no substantial change in the stockholders of the Company or their relative stock
holdings and the Awards granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption will be binding on all
Awardees, (c) a merger in which the Company is the surviving corporation but
after which the stockholders of the Company immediately prior to such merger,
other than any stockholder that merges, or which owns or controls another
corporation that merges with the Company in such merger, cease to own their
shares or other equity interest in the Company, (d) the sale of all or
substantially all of the assets of the Company, or (e) the acquisition, sale, or
transfer of more than fifty percent (50%) of the outstanding shares of the
Company by tender offer or similar transaction, any or all outstanding Awards
may be assumed, converted or replaced by the successor corporation (if any),
which assumption, conversion or replacement will be binding on all Awardees. In
the alternative, the successor corporation may substitute equivalent Awards or
provide substantially similar consideration to Awardees as was provided to
stockholders after taking into account the existing provisions of the Awards.
The successor corporation may also issue, in place of outstanding shares Common
Stock of the Company held by the Holder, substantially similar shares or other
property subject to repurchase restrictions no less favorable to the Holder. In
the event such successor corporation (if any) refuses or otherwise declines to
assume or substitute Awards, as provided above, (i) the vesting of any or all
Awards granted pursuant to this Plan will accelerate immediately prior to the
effective date of a transaction described in this Section 4.3, and (ii) any or
all Options granted pursuant to this Plan will become exercisable in full prior
to the consummation of such event at such time and on such conditions as the
Committee determines. If such Options are not exercised prior to the
consummation of the corporate transaction, they shall terminate at such time as
determined by the Committee. Subject to any greater rights granted to Awardees
under the foregoing provisions of this Section 4.3, in the event of the
occurrence of any transaction described in this Section 4.3, any outstanding
Awards will be treated as provided in the applicable agreement or plan of
merger, consolidation, dissolution, liquidation, or sale of assets.

 

4

 



 

5.            Eligibility.

 

Awards may be made or granted to employees, officers, directors and consultants
who are deemed to have rendered or to be able to render significant services to
the Company or its Subsidiaries and who are deemed to have contributed or to
have the potential to contribute to the success of the Company. No Incentive
Stock Option shall be granted to any person who is not an employee of the
Company or a Subsidiary at the time of grant. Notwithstanding anything to the
contrary contained in the Plan, Awards covered or to be covered under a
registration statement on Form S-8 may be made under the Plan only if (a) they
are made to natural persons, (b) who provide bona fide services to the Company
or its Subsidiaries, and (c) the services are not in connection with the offer
and sale of securities in a capital raising transaction, and do not directly or
indirectly promote or maintain a market for the Company’s securities.

 

6.            Stock Options.

 

                6.1       Grant and Exercise. Stock Options granted under the
Plan may be of two types: (i) Incentive Stock Options, and (ii) Nonqualified
Stock Options. Any Stock Option granted under the Plan shall contain such terms,
not inconsistent with this Plan, or with respect to Incentive Stock Options, not
inconsistent with the Plan and the Code, as the Committee may from time to time
approve. The Committee shall have the authority to grant Incentive Stock Options
or Nonqualified Stock Options, or both types of Stock Options, which may be
granted alone or in addition to other Awards granted under the Plan. To the
extent that any Stock Option intended to qualify as an Incentive Stock Option
does not so qualify, it shall constitute a separate Nonqualified Stock Option.

 

                6.2       Terms and Conditions. Stock Options granted under the
Plan shall be subject to the following terms and conditions:

 

                              (a)        Option Term. The term of each Stock
Option shall be fixed by the Committee; provided, however, that an Incentive
Stock Option may be granted only within the ten (10) year period commencing from
the Effective Date and may only be exercised within ten (10) years of the date
of grant, or five (5) years in the case of an Incentive Stock Option granted to
an optionee who, at the time of grant, owns Common Stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company (“10% Stockholder”).

 

                              (b)        Exercise Price. The exercise price per
share of Common Stock purchasable under a Stock Option shall be determined by
the Committee at the time of grant and may not be less than one hundred percent
(100%) of the Fair Market Value on the day of grant; provided, however, that the
exercise price of an Incentive Stock Option granted to a 10% Stockholder shall
not be less than one hundred ten percent (110%) of the Fair Market Value on the
date of grant.

 

5

 

                              (c)        Exercisability. Stock Options shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee and as set forth in Section 10, below. If
the Committee provides, in its discretion, that any Stock Option is exercisable
only in installments, i.e., that it vests over time, the Committee may waive
such installment exercise provisions at any time at or after the time of grant
in whole or in part, based upon such factors as the Committee shall determine.

 

                              (d)        Method of Exercise. Subject to whatever
installment, exercise and waiting period provisions are applicable in a
particular case; Stock Options may be exercised in whole or in part at any time
during the term of the Option, by giving written notice of exercise to the
Company specifying the number of shares of Common Stock to be purchased. Such
notice shall be accompanied by payment in full of the purchase price, which
shall be in cash or, if provided in the Agreement, either in shares of Common
Stock, including Restricted Stock and other contingent Awards under this Plan,
or partly in cash and partly in such Common Stock, or such other means which the
Committee determines are consistent with the Plan’s purpose and applicable law.
Cash payments shall be made by wire transfer, certified or bank check or
personal check, in each case payable to the order of the Company; provided,
however, that the Company shall not be required to deliver certificates for
shares of Common Stock with respect to which an Option is exercised until the
Company has confirmed the receipt of good and available funds in payment of the
purchase price thereof. Payments in the form of Common Stock shall be valued at
the Fair Market Value on the date prior to the date of exercise. Such payments
shall be made by delivery of stock certificates in negotiable form that are
effective to transfer good and valid title thereto to the Company, free of any
liens or encumbrances. A Holder shall have none of the rights of a stockholder
with respect to the shares subject to the Option until such shares shall be
transferred to the Holder upon the exercise of the Option.

 

                              (e)        Transferability. Except as may be set
forth in the Agreement, no Stock Option shall be transferable by the Holder
other than by will or by the laws of descent and distribution, and all Stock
Options shall be exercisable, during the Holder’s lifetime, only by the Holder
or, to the extent of legal incapacity or incompetency, the Holder’s guardian or
legal representative.

 

                              (f)        Termination by Reason of Death. If a
Holder’s employment by the Company or a Subsidiary terminates by reason of
death, any Stock Option held by such Holder, unless otherwise determined by the
Committee at the time of grant and set forth in the Agreement, shall thereupon
automatically terminate, except that the portion of such Stock Option that has
vested on the date of death may thereafter be exercised by the legal
representative of the estate or by the legatee of the Holder under the will of
the Holder, for a period of one (1) year (or such other greater or lesser period
as the Committee may specify at grant) from the date of such death or until the
expiration of the stated term of such Stock Option, whichever period is the
shorter.

 

                              (g)        Termination by Reason of Disability. If
a Holder’s employment by the Company or any Subsidiary terminates by reason of
Disability, any Stock Option held by such Holder, unless otherwise determined by
the Committee at the time of grant and set forth in the Agreement, shall there
upon automatically terminate, except that the portion of such Stock Option that
has vested on the date of termination may thereafter be exercised by the Holder
for a period of one (1) year or such other greater or lesser period as the
Committee may specify at the time of grant from the date of such termination of
employment or until the expiration of the stated term of such Stock Option,
whichever period is the shorter.

 

6

 

                              (h)        Other Termination. Subject to the
provisions of Section 13, below, and unless otherwise determined by the
Committee at the time of grant and set forth in the Agreement, if a Holder is an
employee of the Company or a Subsidiary at the time of grant and if such
Holder’s employment by the Company or any Subsidiary terminates for any reason
other than death or Disability, the Stock Option shall thereupon automatically
terminate, except that if the Holder’s employment is terminated by the Company
or a Subsidiary without cause or due to Normal Retirement, then the portion of
such Stock Option that has vested on the date of termination of employment may
be exercised for the lesser of three (3) months after termination of employment
or the balance of such Stock Option’s term.

 

                              (i)        Additional Incentive Stock Option
Limitation. In the case of an Incentive Stock Option, the aggregate Fair Market
Value on the date of grant of the Option with respect to which Incentive Stock
Options become exercisable for the first time by a Holder during any calendar
year under all such plans of the Company and its Parent and Subsidiary shall not
exceed $100,000.

 

                              (j)        Buyout and Settlement Provisions. The
Committee may at any time, subject to Board authorization, if indicated, offer
to repurchase a Stock Option previously granted, based upon such terms and
conditions as the Committee shall establish and communicate to the Holder at the
time that such offer is made.

 

7.             Stock Appreciation Rights.

 

                7.1       Grant and Exercise. The Committee, subject to Board
authorization, if indicated, may grant Stock Appreciation Rights to participants
who have been, or are being granted, Stock Options under the Plan as a means of
allowing such participants to exercise their Stock Options without the need to
pay the exercise price in cash. In the case of a Nonqualified Stock Option, a
Stock Appreciation Right may be granted either at or after the time of the grant
of such Nonqualified Stock Option. In the case of an Incentive Stock Option, a
Stock Appreciation Right may be granted only at the time of the grant of such
Incentive Stock Option.

 

                7.2       Terms and Conditions. Stock Appreciation Rights shall
be subject to the following terms and conditions:

 

                              (a)        Exercisability. Stock Appreciation
Rights shall be exercisable as shall be determined by the Committee and set
forth in the Agreement, subject to the limitations, if any, imposed by the Code,
with respect to related Incentive Stock Options.

 

                              (b)        Termination. A Stock Appreciation Right
shall terminate and shall no longer be exercisable upon the termination or
exercise of the related Stock Option.

 

                              (c)        Method of Exercise. Stock Appreciation
Rights shall be exercisable upon such terms and conditions as shall be
determined by the Committee and set forth in the Agreement and by surrendering
the applicable portion of the related Stock Option. Upon such exercise and
surrender, the Holder shall be entitled to receive a number of shares of Common
Stock equal to the SAR Value divided by the Fair Market Value on the date the
Stock Appreciation Right is exercised.

 

                              (d)        Shares Affected Upon Plan. The granting
of a Stock Appreciation Right shall not affect the number of shares of Common
Stock available for Awards under the Plan. The number of shares available for
Awards under the Plan will, however, be reduced by the number of shares of
Common Stock acquirable upon exercise of the Stock Option to which such Stock
Appreciation Right relates.

 

7

 

8.            Restricted Stock.

 

                8.1       Grant. Shares of Restricted Stock may be awarded
either alone or in addition to other Awards granted under the Plan. The
Committee, subject to Board authorization, if indicated, shall determine the
eligible persons to whom, and the time or times at which, grants of Restricted
Stock will be awarded, the number of shares to be awarded, the price (if any) to
be paid by the Holder, the time or times within which such Awards may be subject
to forfeiture (“Restriction Period”), the vesting schedule and rights to
acceleration thereof, and all other terms and conditions of the Awards.

 

                8.2       Terms and Conditions. Each Restricted Stock Award
shall be subject to the following terms and conditions:

 

                              (a)        Certificates. Restricted Stock, when
issued, will be represented by a stock certificate or certificates registered in
the name of the Holder to whom such Restricted Stock shall have been awarded.
During the Restriction Period, certificates representing the Restricted Stock
and any securities constituting Retained Distributions (as defined below) shall
bear a legend to the effect that ownership of the Restricted Stock and such
Retained Distributions, and the enjoyment of all rights appurtenant thereto, are
subject to the restrictions, terms and conditions provided in the Plan and the
Agreement. Such certificates shall be deposited by the Holder with the Company,
together with stock powers or other instruments of assignment, each endorsed in
blank, which will permit transfer to the Company of all or any portion of the
Restricted Stock and any securities constituting Retained Distributions that
shall be forfeited or that shall not become vested in accordance with the Plan
and the Agreement.

 

                              (b)        Rights of Holder. Restricted Stock
shall constitute issued and outstanding shares of Common Stock for all corporate
purposes. The Holder will have the right to vote such Restricted Stock, to
receive and retain all regular cash dividends and other cash equivalent
distributions as the Board may in its sole discretion designate, pay or
distribute on such Restricted Stock and to exercise all other rights, powers and
privileges of a holder of Common Stock with respect to such Restricted Stock,
with the exceptions that (i) the Holder will not be entitled to delivery of the
stock certificate or certificates representing such Restricted Stock until the
Restriction Period shall have expired and unless all other vesting requirements
with respect thereto shall have been fulfilled; (ii) the Company will retain
custody of the stock certificate or certificates representing the Restricted
Stock during the Restriction Period; (iii) other than regular cash dividends and
other cash equivalent distributions as the Board may in its sole discretion
designate, pay or distribute, the Company will retain custody of all
distributions (“Retained Distributions”) made or declared with respect to the
Restricted Stock and such Retained Distributions will be subject to the same
restrictions, terms and conditions as are applicable to the Restricted Stock
until such time, if ever, as the Restricted Stock with respect to which such
Retained Distributions shall have been made, paid or declared shall have become
vested and with respect to which the Restriction Period shall have expired; or
(iv) a breach of any of the restrictions, terms or conditions contained in this
Plan or the Agreement or otherwise established by the Committee with respect to
any Restricted Stock or Retained Distributions will cause a forfeiture of such
Restricted Stock and any Retained Distributions with respect thereto.

 

                              (c)        Vesting; Forfeiture. Upon the
expiration of the Restriction Period with respect to each Award of Restricted
Stock and the satisfaction of any other applicable restrictions, terms and
conditions (i) all or part of such Restricted Stock shall become vested in
accordance with the terms of the Agreement, subject to Section 10 below, and
(ii) any Retained Distributions with respect to such Restricted Stock shall
become vested to the extent that the Restricted Stock related thereto shall have
become vested, subject to Section 10 below. Any such Restricted Stock and
Retained Distributions that do not vest shall be forfeited to the Company, and
the Holder shall not thereafter have any rights with respect to such Restricted
Stock and Retained Distributions that shall have been so forfeited.

 

8

 

9.           Other Stock-Based Awards.

 

Other Stock-Based Awards may be awarded, subject to limitations under applicable
law, that are denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, shares of Common Stock, as deemed by
the Committee to be consistent with the purposes of the Plan, including, without
limitation, purchase rights, shares of Common Stock awarded which are not
subject to any restrictions or conditions, or other rights convertible into
shares of Common Stock and Awards valued by reference to the value of securities
of or the performance of specified Subsidiaries. Other Stock-Based Awards may be
awarded either alone or in addition to or in tandem with any other Awards under
this Plan or any other plan of the Company. Each other Stock-Based Award shall
be subject to such terms and conditions as may be determined by the Committee.

 

10.           Accelerated Vesting and Exercisability.

 

                10.1       Non-Approved Transactions. If any “person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as referred in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing thirty percent (30%) or
more of the combined voting power of the Company’s then outstanding securities
in one or more transactions, and the Board does not authorize or otherwise
approve such acquisition, then the vesting periods of any and all Stock Options
and other Awards granted and outstanding under the Plan shall be accelerated and
all such Stock Options and Awards will immediately and entirely vest, and the
respective holders thereof will have the immediate right to purchase and/or
receive any and all Common Stock subject to such Stock Options and Awards on the
terms set forth in this Plan and the respective agreements respecting such Stock
Options and Awards.

 

                10.2       Approved Transactions. The Committee may, subject to
Board authorization, if indicated, in the event of an acquisition of
substantially all of the Company’s assets or at least fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities in one or
more transactions, including by way of merger or reorganization which has been
approved by the Company’s Board of Directors, (i) accelerate the vesting of any
and all Stock Options and other Awards granted and outstanding under the Plan,
and (ii) require a Holder of any Award granted under this Plan to relinquish
such Award to the Company upon the tender by the Company to Holder of cash in an
amount equal to the Repurchase Value of such Award.

 

11.         Amendment and Termination.

 

The Board may at any time, and from time to time, amend alter, suspend or
discontinue any of the provisions of the Plan, but no amendment, alteration,
suspension or discontinuance shall be made that would impair the rights of a
Holder under any Agreement theretofore entered into hereunder, without the
Holder’s consent.

 

12.          Term of Plan.

 

                12.1       Effective Date. The Plan shall become effective at
such time as the Plan is approved and adopted by the Company’s Board of
Directors (the “Effective Date”), subject to the following provisions:

 

                              (a)        to the extent that the Plan authorizes
the Award of Incentive Stock Options, stockholder approval for the Plan shall be
obtained within 12 months of the Effective Date; and

 

9

 

                              (b)        the failure to obtain stockholder for
the Plan as contemplated by subparagraph (a) of this Section 12 shall not
invalidate the Plan; provided, however, that (i) in the absence of such
stockholder approval, Incentive Stock Options may not be awarded under the Plan,
and (ii) any Incentive Stock Options theretofore awarded under the Plan shall be
converted into Nonqualified Options upon terms and conditions determined by the
Committee to reflect, as nearly as is reasonably practicable in its sole
determination, the terms and conditions of the Incentive Stock Options being so
converted.

 

                12.2       Termination Date. Unless otherwise terminated by the
Board, this Plan shall continue to remain effective until the earlier of ten
(10) years from the Effective Date or such time as no further Awards may be
granted and all Awards granted under the Plan are no longer outstanding.
Notwithstanding the foregoing, grants of Incentive Stock Options may be made
only during the ten (10) year period following the Effective Date.

 

13.           General Provisions.

 

                13.1       Written Agreements. Each Award granted under the Plan
shall be confirmed by, and shall be subject to the terms, of the Agreement
executed by the Company and the Holder. The Committee may terminate any Award
made under the Plan if the Agreement relating thereto is not executed and
returned to the Company within ten (10) days after the Agreement has been
delivered to the Holder for his or her execution.

 

                13.2       Unfunded Status of Plan. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Holder by the Company, nothing
contained herein shall give any such Holder any rights that are greater than
those of a general creditor of the Company.

 

                13.3       Employees.

 

                              (a)        Engaging in Competition with the
Company; Disclosure of Confidential Information. If a Holder’s employment with
the Company or a Subsidiary is terminated for any reason whatsoever, and within
three (3) months after the date thereof such Holder either (i) accepts
employment with any competitor of, or otherwise engages in competition with, the
Company, or (ii) discloses to anyone outside the Company or uses any
confidential information or material of the Company in violation of the
Company’s policies or any agreement between the Holder and the Company, the
Committee, in its sole discretion, may require such Holder to return to the
Company the economic value of any Award that was realized or obtained by such
Holder at any time during the period beginning on that date that is six (6)
months prior to the date such Holder’s employment with the Company is
terminated.

 

                              (b)        Termination for Cause. The Committee
may, if a Holder’s employment with the Company or a Subsidiary is terminated for
cause, annul any Award granted under this Plan to such employee and, in such
event, the Committee, in its sole discretion, may require such Holder to return
to the Company the economic value of any Award that was realized or obtained by
such Holder at any time during the period beginning on that date that is six (6)
months prior to the date such Holder’s employment with the Company is
terminated.

 

                              (c)        No Right of Employment. Nothing
contained in the Plan or in any Award hereunder shall be deemed to confer upon
any Holder who is an employee of the Company or any Subsidiary any right to
continued employment with the Company or any Subsidiary, nor shall it interfere
in any way with the right of the Company or any Subsidiary to terminate the
employment of any Holder who is an employee at any time.

 

10

 

                13.4.       Investment Representations; Company Policy. The
Committee may require each person acquiring shares of Common Stock pursuant to a
Stock Option or other Award under the Plan to represent to and agree with the
Company in writing that the Holder is acquiring the shares for investment
without a view to distribution thereof. Each person acquiring shares of Common
Stock pursuant to a Stock Option or other Award under the Plan shall be required
to abide by all policies of the Company in effect at the time of such
acquisition and thereafter with respect to the ownership and trading of the
Company’s securities.

 

                13.5       Additional Incentive Arrangements. Nothing contained
in the Plan shall prevent the Board from adopting such other or additional
incentive arrangements as it may deem desirable, including, but not limited to,
the granting of Stock Options and the awarding of Common Stock and cash
otherwise than under the Plan, and such arrangements may be either generally
applicable or applicable only in specific cases.

 

                13.6       Withholding Taxes. Not later than the date as of
which an amount must first be included in the gross income of the Holder for
Federal income tax purposes with respect to any option or other Award under the
Plan, the Holder shall pay to the Company, or make arrangements satisfactory to
the Committee regarding the payment of, any Federal, state and local taxes of
any kind required by law to be withheld or paid with respect to such amount. If
permitted by the Committee, tax withholding or payment obligations may be
settled with Common Stock, including Common Stock that is part of the Award that
gives rise to the withholding requirement. The obligations of the Company under
the Plan shall be conditioned upon such payment or arrangements and the Company
or the Holder’s employer (if not the Company) shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the Holder from the Company or any Subsidiary.

 

                13.7       Governing Law. The Plan and all Awards made and
actions taken thereunder shall be governed by and construed in accordance with
the laws of the State of Delaware.

 

                13.8       Other Benefit Plans. Any Award granted under the Plan
shall not be deemed compensation for purposes of computing benefits under any
retirement plan of the Company or any Subsidiary and shall not affect any
benefits under any other benefit plan now or subsequently in effect under which
the availability or amount of benefits is related to the level of compensation
(unless required by specific reference in any such other plan to Awards under
this Plan).

 

                13.9       Non-Transferability. Except as otherwise expressly
provided in the Plan or the Agreement, no right or benefit under the Plan may be
alienated, sold, assigned, hypothecated, pledged, exchanged, transferred,
encumbered or charged, and any attempt to alienate, sell, assign, hypothecate,
pledge, exchange, transfer, encumber or charge the same shall be void.

 

                13.10      Applicable Laws. The obligations of the Company with
respect to all Stock Options and Awards under the Plan shall be subject to (i)
all applicable laws, rules and regulations and such approvals by any
governmental agencies as may be required, including, without limitation, the
Securities Act of 1933, as amended, and (ii) the rules and regulations of any
securities exchange on which the Common Stock may be listed.

 

                13.11      Conflicts. If any of the terms or provisions of the
Plan or an Agreement conflict with the requirements of Section 422 of the Code,
then such terms or provisions shall be deemed inoperative to the extent they so
conflict with such requirements. Additionally, if this Plan or any Agreement
does not contain any provision required to be included herein under Section 422
of the Code, such provision shall be deemed to be incorporated herein and
therein with the same force and effect as if such provision had been set out at
length herein and therein. If any of the terms or provisions of any Agreement
conflict with any terms or provisions of the Plan, then such terms or provisions
shall be deemed inoperative to the extent they so conflict with the requirements
of the Plan. Additionally, if any Agreement does not contain any provision
required to be included therein under the Plan, such provision shall be deemed
to be incorporated therein with the same force and effect as if such provision
had been set out at length therein.

 

11

 

                13.12      Non-Registered Stock. The shares of Common Stock to
be distributed under this Plan have not been, as of the Effective Date,
registered under the Securities Act of 1933, as amended, or any applicable state
or foreign securities laws and the Company has no obligation to any Holder to
register the Common Stock or to assist the Holder in obtaining an exemption from
the various registration requirements, or to list the Common Stock on a national
securities exchange or any other trading or quotation system.

 

12

 

Plan Amendments

 

Date Approved
by Board Date Approved by
Stockholders, if
necessary Sections
Amended Description of Amendment(s)                                

 

13

 

FORM OF OPTION AWARD AGREEMENT

 

VapAria Corporation

5550 Nicollet Avenue

Minneapolis, MN 55419

 

 

[DATE]

_________________

_________________

_________________

 

Re:        Stock Option

 

Dear __________:

 

              We are pleased to advise you that on [_______] the Board of
Directors of VapAria Corporation, a Delaware corporation (the “Company”)
authorized the Award to you of an option to purchase [_______] shares of our
common stock, par value $0.0001 per share (the “Option”), upon the following
terms and conditions:

 

1.           The Option is granted in accordance with and subject to the terms
and conditions of the Company’s 2014 Equity Compensation Plan (the “Plan”).

 

2.           The Option is [an incentive] [nonqualified] stock option.

 

3.           The Option is exercisable commencing on [__________] and
terminating at 5:00 pm New York time on [__________].

 

4.           The price at which the Option may be exercised is $[_____] per
share.

 

5.           The Option is non-transferable and may be exercised, in whole or in
part, during the exercise period, only by you, except that upon your death, the
Option may be exercised strictly in accordance with the terms and conditions of
the Plan.

 

6.           The exercise price and number of shares issuable upon exercise of
the Option (the “Option Shares”) are subject to adjustment in accordance with
the Plan in the event of stock splits, dividends, reorganizations and similar
corporate events.

 

7.           If, neither the Option nor the Option Shares have been registered
under the Securities Act of 1933, as amended (the “Act”), and the Option Shares
may not be sold, assigned, pledged, transferred or otherwise disposed of absent
registration under the Act or the availability of an applicable exemption from
registration. All certificates evidencing the Option Shares will contain a
legend describing this restriction on resale of the Option Shares. There is no
assurance that there will be a public market into which you may sell the Option
Shares or that you will be able to sell your Option Shares at a profit or at
all.

 

8.           In order to exercise the Option, you must provide us with written
notice that you are exercising all or a portion of your Option. The written
notice must specify the number of Option Shares that you are exercising your
Option for, and must be accompanied by the exercise price described in paragraph
4, above. Your Option Shares will be issued to you within approximately one week
following our receipt of your exercise notice and cleared funds evidencing the
exercise price.

 



 

9.           No rights or privileges of a stockholder of the Company are
conferred by reason of the grant of the Option to you. You will have no rights
of a stockholder until you have delivered your exercise notice to us and we have
received the exercise price of the Option in cleared funds.

 

              You understand that the Plan contains important information about
your Option and your rights with respect to the Option. The Plan includes terms
relating to your right to exercise the Option, important restrictions on your
ability to transfer the Option or Option Shares, provisions relating to
adjustments in the number of Option Shares and the exercise price and early
termination of the Option following the occurrence of certain events, including
the termination of your relationship with us. By signing below, you acknowledge
your receipt of a copy of the Plan. By acceptance of your Option, you agree to
abide by the terms and conditions of the Plan.

 

10.         Our business is subject to many risks and uncertainties. We may
never operate profitably. The exercise of your Option is a speculative
investment and there is no assurance that you will realize a profit on the sale
of Option Shares received upon exercise of your Option.

 

11.         The Option will become effective upon your acknowledgment of the
terms and conditions of this Agreement and your delivery to us of a signed
counterpart of this Agreement.

 

12.         This Agreement and Plan contain all of the terms and conditions of
your Option and supersedes all prior agreements or understandings relating to
your Option. This Agreement shall be governed by the laws of the State of
Delaware without regard to the conflicts of law provisions thereof.

 

13.         This Agreement may not be amended orally.

 

  Very truly yours,           Chief Executive Officer

 

AGREED TO AND ACCEPTED THIS _____ DAY OF ________ 20__   (Signature)   (Print
Name)

 

2

 